Per Curiam.

We adopt the findings and conclusions of the board. The appropriate sanction for misappropriation of client funds is disbarment. Toledo Bar Assn. v. Batt (1997), 78 Ohio St.3d 189, 677 N.E.2d 349, and cases cited therein. We find no mitigating circumstances here which would cause us to *310deviate from imposing that sanction. Respondent is hereby permanently disbarred from the practice of law in Ohio. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Resnick, Pfeifer, Cook and Lundberg Stratton, JJ., concur.
Douglas and F.E. Sweeney, JJ., dissent.